United States Court of Appeals
                                                                             Fifth Circuit
                                                                           F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                              May 5, 2005

                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                   No. 03-51392
                                 Summary Calendar



UNITED STATES OF AMERICA

                                                    Plaintiff-Appellee,

versus

DIANA AZENETH MARTINEZ, also known as Diana Azenth Martinez,

                                                    Defendant-Appellant.



               Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. DR-03-CR-102-1-AML


Before REAVLEY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

       Diana    Azeneth    Martinez      appeals    from    her    conviction       of

possession with intent to distribute marijuana and importation of

marijuana.       It is undisputed that Martinez drove a pickup truck

into the       United   States    from    Mexico   and    that    the   authorities

discovered marijuana in a hidden compartment underneath the truck

bed.

       Martinez    contends      that    the   evidence    was    insufficient      to

support her conviction because the Government failed to prove that


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
she knew about the illicit cargo in the truck’s hidden compartment.

The jury could have inferred from testimony about Martinez’s

demeanor during her initial questioning and from her changing

accounts of        events   that       she   had    knowledge   of   the   contraband

secreted in the hidden compartment.1                  Martinez’s challenge to the

sufficiency of the evidence is unavailing.

       Martinez also contends that the district court erred by

failing to give her proposed instruction regarding evidence of

nervousness.        We review the refusal to give a defense-tendered

instruction for abuse of discretion.2                 A district court may refuse

“to give a requested instruction which incorrectly states the law,

is without foundation in the evidence, or is stated elsewhere in

the instructions.”3         “A court commits reversible error where (1)

the    requested      instruction       is    substantially     correct;     (2)   the

requested issue is not substantially covered in the charge; and (3)

the instruction concerns an important point in the trial so that

the failure to give it seriously impaired the defendant’s ability

to    effectively      present     a    given      defense.”4   Martinez     has   not

demonstrated that the district court erred.

       AFFIRMED.


       1
           See United States v. Pennington, 20 F.3d 593, 598 (5th Cir. 1994).

       2
           United States v. John, 309 F.3d 298, 304 (5th Cir. 2002).

       3
        United States v. Tannehill, 49 F.3d 1049, 1057 (5th Cir. 1995) (quoting
United States v. Neal, 951 F.2d 630, 633 (5th Cir. 1992)).
       4
           John, 309 F.3d at 304 (internal quotation marks and citation omitted).

                                             2